      Case 1:14-cv-00114 Document 59 Filed on 05/08/20 in TXSD Page 1 of 2
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                             UNITED STATES DISTRICT COURT                              May 08, 2020
                              SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                BROWNSVILLE DIVISION

ERNESTINA CAZARES SANTILLAN, et al.,            §
                                                §
       Plaintiffs,                              §
VS.                                             §   CIVIL ACTION NO. 1:14-CV-114
                                                §
UNITED STATES OF AMERICA, et al.,               §
                                                §
       Defendants.                              §
                                                §

               ORDER ADOPTING REPORT AND RECOMMENDATION
       Plaintiffs Ernestina Cazares Santillan, Damian Perez Santillan, Amada Carolina Martinez

Morales, and Claudia Elizabeth Torres Orantes filed a civil rights action against Unknown

Border Patrol Agents (“individual defendants”), the United States of America, United States

Department of Homeland Security, United States Bureau of Customs and Border Protection,

United States Border Patrol, the United States Immigration and Customs Enforcement Agency,

and the United States Department of Justice (“agency defendants”). Luis J. Gonzales and

Rolando Padilla were later identified as defendant Border Patrol agents.

       On March 31, 2020, the United States Magistrate Judge issued a Report and

Recommendation (Doc. 57) recommending that the Court grant the federal agency Defendants’

Motion to Dismiss Complaint against the United States of America and Named Federal Agencies

(Doc. 5). The Magistrate Judge also recommended that the Court dismiss Plaintiffs’ Bivens

claims against all individual defendants under Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim upon which relief can be granted. (Rep. & Rec., Doc. 57) No party filed

objections to the Report and Recommendation.

       After considering the Report and Recommendation and the applicable law, the Court

ADOPTS the Report and Recommendation (Doc. 57). Accordingly, it is:

       ORDERED that Defendants’ Motion to Dismiss Complaint against the United States of

America and Named Federal Agencies (Doc. 5), is GRANTED;

1/2
      Case 1:14-cv-00114 Document 59 Filed on 05/08/20 in TXSD Page 2 of 2



       ORDERED that all of Plaintiffs’ causes of action against the United States of America,

the United States Department of Homeland Security, the United States Bureau of Customs and

Border Protection, the United States Border Patrol, the United States Immigration and Customs

Enforcement Agency, and the United States Department of Justice are DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction; and

       ORDERED that all of Plaintiffs’ causes of action against Defendants Luis J. Gonzales,

Rolando Padilla, and any other unnamed agent of the United States Border Patrol are

DISMISSED WITH PREJUDICE for failure to state a claim upon which relief can be

granted.

       The Clerk of Court is directed to close this matter.

       SIGNED this 8th day of May, 2020.


                                                 ________________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




2/2
